ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                  )
                                               )
Parsons Government Services, Inc.              )      ASBCA Nos. 61306, 61307
                                               )                 61308,61309
                                               )
Under Contract Nos. DACA87-97-D-0008           )
                    DAAA09-03-D-0023           )
                    DE-AC09-02SR22210          )

APPEARANCES FOR THE APPELLANT:                        Kevin J. Slattum, Esq.
                                                      Aaron S. Ralph, Esq.
                                                       Pillsbury Winthrop Shaw Pittman LLP
                                                       Los Angeles, CA

APPEARANCES FOR THE GOVERNMENT:                       E. Michael Chiaparas, Esq.
                                                       DCMA Chief Trial Attorney
                                                      Carol L. Matsunaga, Esq.
                                                       Trial Attorney
                                                       Defense Contract Management Agency
                                                       Carson, CA

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 1 March 2018




                                                 dministratlve Judge
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61306, 61307, 61308, 61309, Appeals of
Parsons Government Services, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals